DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Brandenberg et al. (2019/0208234) [Van Brandenberg].
Regarding claims 1, 6-10, and 12, Van Barndenberg discloses a method for encapsulating media data into a media file (see fig. 7D), the method comprising: 
including, in the media file, a first track comprising media samples, each media sample contains a set of one or more NAL units (paragraph 0072); 
including, in the media file, a second track comprising an extractor, the extractor is a structure referencing a data entity in a media sample contained in the first track (manifest file contains both tile stream identifiers and dependency parameters, paragraphs 0075-0078); and 

In disclosing said method, Van Brandenberg correspondingly discloses sending said encapsulated media data to a client device for subsequent decoding and display (see fig. 3).

Regarding claims 2-5 Van Brandenberg discloses the method of claim 1, wherein the copy mode attribute is set to one of a list of one or more modes, wherein the list of modes comprises one or more of the following modes: a first mode in which the data entity comprises all the set of NAL units contained in the sample; a second mode in which the data entity comprises one NAL unit of the set of NAL units; a third mode in which the data entity comprises the payload of one NAL unit of the set of NAL units; a fourth mode in which the data entity comprises a NAL unit at a specified position in the set of NAL units; and a fifth mode in which the data entity comprises a payload of a NAL unit at a specified position in the set of NAL units (each file can comprise one or more identifiers, and each identifier is associated with a different tile and position, thus one mode will reference all the NAL units, another only the first, and another the last, and so on, paragraph 0081, see fig. 1A for additional examples, notably the difference between mosaic 1201 and 1202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421